 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, Jr.,                         No. 2:18-cv-0362 KJM DB P
12                      Plaintiff,
13            v.                                       ORDER
14    RON BARNES, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding with an action under 42 U.S.C. § 1983. Plaintiff

18   alleges defendants’ implementation and use of the Guard One security check system violated his

19   Eighth Amendment rights. On January 3, 2018, defendants filed a motion to dismiss this action.

20   Defendants allege, among other things, that they are entitled to qualified immunity because the

21   Guard One system was implemented pursuant to a court order issued in the Coleman v. Brown

22   class action.

23          On March 5, 2019, the district judge issued a ruling granting in part and denying in part

24   the defendants’ similar motion to dismiss in Rico v. Beard, 2:17-cv-1402 KJM DB P. This court

25   finds briefing on any effects of the Rico ruling on defendants’ present motion would be helpful.

26          Accordingly, IT IS HEREBY ORDERED as follows:

27   ////

28   ////
                                                      1
 1            1.    Within thirty days of the date of this order, defendants shall file a supplement to their

 2                 motion to dismiss which addresses any effects on that motion of the district court’s

 3                 March 5, 2019 decision in Rico.

 4            2. Within twenty days of the filing of defendants’ supplemental brief, plaintiff shall file a

 5                 response. Within ten days thereafter, defendants may file a reply.

 6   Dated: March 13, 2019

 7

 8

 9

10

11

12

13

14

15   DLB:9
     DB/prisoner-civil rights/lips0362.mtd supp brfs
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
